Case 1:17-cv-13102-RMB-AMD Document 30 Filed 10/05/18 Page 1 of 1 PageID: 96




  UNITED STATES DISTRICT COURT
  DISTRICT OF NEW JERSEY
                                                   X
  JOSE DeJESUS,
                                                          Case No. 17-cv-13102-RMB-AMD
                       Plaintiff,
                                                          STIPULATION OF DISMISSAL
           -against-                                      WITH PREJUDICE

  VERINT SYSTEMS, INC.,

                       Defendant.




           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Jose DeJesus

  ("Plaintiff') and Defendant Verint Systems Inc. ("Defendant"), by and through Plaintiff s

  undersigned counsel and Defendant's undersigned counsel, stipulate and agree that this action

  shall be dismissed with prejudice. Each party shall bear its own costs, expenses, and attorneys'

  fees.
               CA/ze--
  Dated:                   2018

  TESTA HECK TESTA & WHITE, P.A.                       SEYFARTH SHAW LLP



                                                       BycH—
               ael L. Testa                                 Scott abe
        Justin R. White                                620 Eighth Avenue
  miesta@testalawyers.com                              New York, NY 10018
  jwhite@testalawyer.com                               Telephone: (212) 218-5500
  24 Landis Avenue                                     srabe@seyfarth.com
  Vineland, NJ 08360                                   Attorneys for Defendant Verint Systems Inc.
  Telephone: (856) 691-2300
  Attorneys for Plaintiffose DeJesus

  SO ORDERED THIS                   DAY OF                 , 2018:



  Honorable Renee Marie Bumb, U.S.D.J.




 49981722v.1
